Citation Nr: 0026241	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from June 1945 to January 
1946, and from March 1952 to December 1953.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

A VA examiner has diagnosed the veteran with asbestosis, and 
this diagnosis has been attributed to the veteran's period of 
active service.  


CONCLUSION OF LAW

Asbestosis was incurred during active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran's representative 
requested an advance on the docket.  Since we are able to 
reach a decision in an immediate manner, the issue is moot.

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Having reviewed the record, the Board finds that service 
connection is warranted for asbestosis.  The evidence of 
record includes lay statements which are indicative of in-
service asbestos exposure; private medical evidence of 
asbestos related disease; and a medical link between the two.  
The private examiner clearly establishes that the veteran had 
two pulmonary conditions, chronic obstructive pulmonary 
disease (COPD) and pulmonary asbestosis.  The examiner did 
not link the COPD to service.

The RO recognized a well grounded claim and ordered an 
examination.  In rather common fashion, the examination 
report was inadequate.  The examiner diagnosed COPD and 
asthma, but failed to address the presence or absence of 
asbestosis.  The presence of COPD does not address the 
presence or absence of asbestosis.  The failure to address an 
already existing diagnosis does not constitute negative 
evidence.  

In June 1999, a VA examiner entered a diagnosis of history of 
asbestosis.  This diagnosis is not more probative than the 
clear diagnosis entered by the private examiner.  Clearly, 
the June 1999 examiner did not rule out asbestosis.  In April 
2000, a VA examiner entered a diagnosis of asbestosis.

Thus we are left with the following:.  A private examiner 
determined that the veteran had asbestosis.  That examiner 
supported his findings and conclusions.  The first VA 
examiner did not address the presence or absence of 
asbestosis; therefore, his statements are not relevant or 
probative of the issue at hand.  The second VA examiner 
entered a diagnosis of history of asbestosis, but did not 
establish that the veteran did not have asbestosis; and 
lastly, the April 2000 examiner determined that the veteran 
has asbestosis.  Since the April 2000 examiner is in accord 
with the only medical report that is satisfactory in its 
detail, there is no doubt to be resolved and service 
connection is granted.  38 U.S.C.A. § 1110 (West 1991). 

The Board is aware that COPD and asthma have been diagnosed.  
However, such were not manifest during service and the 
diagnoses have not been related to service by any examiners, 
including the private examiner.  


ORDER

Service connection for asbestosis is granted.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


